DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a communication, dated 06/29/2019, in which claims 1-20 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of requesting to change user information without significantly more. 
Claim 1 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
Claim 1 is directed to method, which recites a series of steps, e.g., receiving, at a computer system, a request to change user profile information associated with a user account of a transaction service; responsive to receiving the request, accessing, by the computer system, a database that identifies potential targets that may be impersonated using the transaction service; responsive to determining the request matches one of the potential targets in the database, placing, by the computer system, one or more restrictions on the request being able to complete. These limitations describe the abstract idea of extracting information (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a computer system and database are no more than simply applying the abstract idea using generic computer elements. The additional elements listed above are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, claim 1 is directed to an abstract idea (Step 2A-Prong 2: NO).
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a computer system and database are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, claim 1 is not patent eligible.
Claim 11 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
Claim 11 is directed to method, which recites a series of steps, e.g., analyzing, by a computer system, Internet locations to determine a set of content associated with potential payment transactions; extracting, by the computer system, information identifying entities the computer system in a potential target database of a transaction service, one or more of the identified entities as potential targets; wherein the transaction service is configured to prevent users from making unauthorized user profile updates that match potential targets stored in the potential target database. These limitations describe the abstract idea of extracting information (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity (commercial or legal interactions). The computer device limitations, e.g., a computer system and potential target database do not necessarily restrict the claim from reciting an abstract idea. Thus, claim 11 is directed to an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a computer system and potential target database are no more than simply applying the abstract idea using generic computer elements. The additional elements listed above are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, claim 11 is directed to an abstract idea (Step 2A-Prong 2: NO).
Claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a computer system and potential target database are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements when considered separately and as an ordered combination do not amount to add Step 2B: NO).  Thus, claim 11 is not patent eligible.
Claim 15 is directed to a system, which is one of the statutory categories of invention (Step 1: YES).
Claim 15 is directed to a system comprising: one or more processor units; memory storing program instructions executable by the one or more processor units, which performs a series of steps, e.g., storing updates to a potential target database of potential targets for whom transactions may be spoofed via a transaction service using identity information of the potential targets; maintaining user profile information for a plurality of user accounts of the transaction service; receiving a request to update user profile information for a particular one of the plurality of user accounts; and in response to determining that information included in the request matches one of the potential targets in the potential target database, blocking the request. These limitations describe the abstract idea of extracting information (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity (commercial or legal interactions). The computer device limitations, e.g., a system, one or more processor units, memory, and potential target database do not necessarily restrict the claim from reciting an abstract idea. Thus, claim 15 is directed to an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a system, one or more processor units, memory, and potential target database are no more than simply applying the abstract idea using generic computer elements. The additional elements listed above are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, claim 15 is directed to an abstract idea (Step 2A-Prong 2: NO).
Claim 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a system, one or more processor units, memory, and potential target database are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, claim 15 is not patent eligible.
Regarding dependent claims 2-10, 12-14, and 16-20:
Dependent claims 2-10 are directed to a method, which recite the steps of wherein the transaction service is a payment service, and wherein the placing one or more restrictions includes denying the request such that solicitation of payments via the payment service cannot be made from the user account using the profile information; wherein the placing one or more restrictions includes requiring additional information be supplied from a user to verify the request before updating the user profile information; wherein the user account is a new user account of the transaction service, and wherein the request to change user profile information is a request to establish the new user account with the transaction service; wherein the user account is an existing user account of the transaction service, and wherein the request to change user profile information is a request to update profile information in the existing user account of the transaction service, and wherein determining that profile information in the request matches 31one of the potential targets in the database includes combining the profile information in the request with existing user account profile information and using the combined profile information to search the potential targets in the database; wherein potential targets in the database are located by a bot executable to scan Internet locations to determine entities associated with potential payment transactions; wherein the database identifies a particular entity that has been located by the bot on a web site and has been classified as a particular potential target by using a machine-learning model; wherein determining that profile data in the request matches one of the potential targets in the database includes accessing transaction information associated with the user account; determining if a potential target as identified in the database is an account holder with the transaction service; and responsive to determining that the potential target is an account holder, copying user profile information for the account holder into the database, wherein the user profile information is usable to determine whether the profile information in the request is a match with one of the user profiles in the database, respectively. 
Dependent claims 12- 14 are directed to a method, which recite the steps of analyzing Internet locations to determine a set of content associated with potential payment transactions includes executing a machine learning model utilizing natural language processing; determining if one of the identified entities is a user of the transaction service, as indicated in a user database of the transaction service; and responsive to determining that the one of the identified entities is a user of the transaction service, adding information from a corresponding profile stored in the user database to a corresponding entry the potential target database, wherein the information from the corresponding profile is usable to determine that another user requesting a profile update matches user of the transaction service having information stored in the potential target database; and storing the one or more identified entities comprises storing one or more photographic images corresponding to the one or more identified entities, wherein the photographic images are usable to determine if a user requesting a profile update matches a potential target having information stored in the potential target database, respectively. 
Dependent claims 16-20 are directed to a system, which recite the steps of scanning and analyzing Internet locations to identify potential targets to be stored in the potential target database; scanning and analyzing Internet locations includes instructions that, when executed by the one or more processors, executing a machine learning model utilizing natural language processing; scanning and analyzing Internet locations includes instructions that, when executed by the one or more processors, scan news articles appearing on one or more internet websites; determining if an entity identified as a potential target has a user account with the transaction service, and, responsive to determining that the potential target has a user account, copying user profile information corresponding to the user account to the potential target database; and determining that information included in the request matches one of the potential targets in the potential target database includes instructions that, when executable by one or more of the processor units, generate a sample profile with the updated information, compare the sample profile with a profile of the potential target, and compare the sample profile with a previous profile of a user submitting the request, respectively.  
These steps describe the abstract idea of requesting to change user information (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity (commercial or legal interactions). Thus, claims 2-10, 12-14, and 16-20 are directed to an abstract idea. The additional limitations of memory, one or more processors, potential target database, machine learning model, natural language processing, database, bot, and user database are no more than simply applying the abstract idea using generic computer elements. Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Furthermore, the additional elements: memory, one or more processors, potential target database, machine learning model, natural language processing, database, bot, and user database, do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment.
Dependent claims 2-10, 12-14, and 16-20 have further defined the abstract idea that is present in their respective independent claims 1, 11, and 15; and thus correspond to Certain Methods of Organizing Human Activity, and hence are abstract in nature for the reason presented above.  The dependent claims 2-10, 12-14, and 16-20 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 2-10, 12-14, and 16-20 are directed to an abstract idea. Thus, claims 1-20 are not patent-eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102 as being unpatentable over Chamberlain (U.S. Patent Application Publication No. US 2019/0385175-A1 hereinafter “Chamberlain”).
Claim 1:
Chamberlain teaches the following limitations:
A method, comprising: receiving, at a computer system, a request to change user profile information associated with a user account of a transaction service; (Chamberlain, cause the one or more processors to receive a request from a user device to process an electronic transaction …..update a profile of the user stored in a data store to change a classification of the user from a first classification to a second classification based on the response. (See, Abstract));
responsive to receiving the request, accessing, by the computer system, a database that identifies potential targets that may be impersonated using the transaction service; (Chamberlain, cause the one or more processors to receive a request from a user device to process an electronic transaction, identify an anomaly associated with the electronic transaction, transmit a notification to the user device to cause display of data corresponding to the anomaly on the user device. (See, Para.15; Abstract));
responsive to determining the request matches one of the potential targets in the database, placing, by the computer system, one or more restrictions on the request being able to complete. (Chamberlain, receive a response from the user device indicating that one or more risks associated with the anomaly are acceptable, and update a profile of the user stored in a data store; the risk analysis circuit 244 includes a risk score generation circuit 246 that generates a risk score for a user based on one or more of the user's responses to the identified anomalies (See, Para. 42 &43; Abstract)).
Claim 2:
Chamberlain teaches the following limitation:
wherein the transaction service is a payment service, and wherein the placing one or more restrictions includes denying the request such that solicitation of payments via the payment service cannot be made from the user account using the profile information. (Chamberlain, identify risks associated with an electronic transaction for payment…. the AI system can take additional actions depending on the severity of the false information, such as, for example, stopping payment, placing a hold on the customer's account, notifying authorities, flagging the account for addition review (See, Para.11 & 12)).
Claim 3:
Chamberlain teaches the following limitation:
wherein the placing one or more restrictions includes requiring additional information be supplied from a user to verify the request before updating the user profile information. (Chamberlain, the customer may respond to the notification by interacting with the user device to provide additional information or to indicate whether the anomaly is acceptable or unacceptable; the risk analysis circuit 244 may identify the rule as being anomalous, and may send a notification to the user to verify whether the rule was define by the user. If the user verifies that the rule is anomalous (See, Abstract; Para.15 and 43)).
Claim 4:
Chamberlain teaches the following limitation:
wherein the user account is a new user account of the transaction service, and wherein the request to change user profile information is a request to establish the new user account with the transaction service. (Chamberlain, when a new trading partner is added to the ERP system 108….. can use the trading partner information to identify that the beneficiary information is correct when payments are made to the new trading partner; update a profile of the user stored in a data store to change a classification of the user from a first classification to a second classification based on the response. (See, Abstract; Para. 4 and 18)).
Claim 5:
Chamberlain teaches the following limitation:
wherein the user account is an existing user account of the transaction service, and wherein the request to change user profile information is a request to update profile information in the existing user account of the transaction service, and wherein determining that profile information in the request matches 31one of the potential targets in the database includes combining the profile information in the request with existing user account profile information and using the combined profile information to search the potential targets in the database. (Chamberlain, identify an anomaly associated with the electronic transaction, transmit a notification to the user device to cause display of data corresponding to the anomaly on the user device, receive a response from the user device indicating that one or more risks associated with the anomaly are acceptable, and update a profile of the user stored in a data store to change a classification of the user from a first classification to a second classification based on the response (See, Abstract; Para.18; Claim 1, 8-9)).
Claim 6:
Chamberlain teaches the following limitation:
wherein potential targets in the database are located by a bot executable to scan Internet locations to determine entities associated with potential payment transactions. (Chamberlain, different aspects of transactions may be analyzed for different users on the same data storage infrastructure as an autonomous bill pay bot learns the relevant aspects through pattern mining and machine learning)… identification of false information; use the 3rd party data to identify anomalies or potentially fraudulent transactions….if a user or beneficiary has been identified by news media outlets as being a fraudster or a bad actor, then any payments made by the user or made to the beneficiary may be identified as being potentially fraudulent.(See, Para.14 and19)).
Claim 7:
Chamberlain teaches the following limitation:
wherein the database identifies a particular entity that has been located by the bot on a web site and has been classified as a particular potential target by using a machine-learning model. (Chamberlain, if a user or beneficiary has been identified by news media outlets as being a fraudster or a bad actor, then any payments made by the user or made to the beneficiary may be identified as being potentially fraudulent. As a further example, if a particular transaction includes one or more characteristics of a recent fraud trend as identified through media outlets or authority alerts, then the particular transaction may be identified as being a potentially fraudulent transaction. (See, Para.14,19, & 36)). 
Claim 8:
Chamberlain teaches the following limitation:
wherein determining that profile data in the request matches one of the potential targets in the database includes accessing transaction information associated with the user account. (Chamberlain, the one or more processors to receive a request from a user device to process an electronic transaction, identify an anomaly associated with the electronic transaction, transmit a notification to the user device to cause display of data corresponding to the anomaly on the user device; the risk analysis circuit 244 is connected to the account database 240 to access (e.g., query) the account/profile information, historical transaction information, and/or trading partner information. (See, Abstract; Para. 18 and 40)). 
Claim 9:
Chamberlain teaches the following limitation:
further comprising: determining if a potential target as identified in the database is an account holder with the transaction service; and responsive to determining that the potential target is an account holder, copying user profile information for the account holder into the database, wherein the user profile information is usable to determine whether the profile information in the request is a match with one of the user profiles in the database. (Chamberlain, when a new trading partner is added to the ERP system 108, the provider computing system 104 can identify the name, location or address, industry or business, and/or the like from the trading partner information for the new trading partner or potential beneficiary, and can use the trading partner information to identify that the beneficiary information is correct when payments are made to the new trading partner. (See, Abstract; Para.14 and 18)). 
Claim 10:
Chamberlain teaches the following limitation:
further comprising: scanning Internet locations, using a bot executed on the computer system, to identify entities as potential targets that may be impersonated using the transaction service; and  32storing, by the computer system in a potential target database of a transaction service, one or more of the identified entities as potential targets. (Chamberlain, if a user or beneficiary has been identified by news media outlets as being a fraudster or a bad actor, then any payments made by the user or made to the beneficiary may be identified as being potentially fraudulent. As a further example, if a particular transaction includes one or more characteristics of a recent fraud trend as identified through media outlets or authority alerts, then the particular transaction may be identified as being a potentially fraudulent transaction. (See, Para. 19, & 36)).
Claim 11:
Chamberlain teaches the following limitations:
A method, comprising: analyzing, by a computer system, Internet locations to determine a set of content associated with potential payment transactions; (Chamberlain, the provider computing system 104 may collect or otherwise receive public records data (e.g., entity, corporation, or other business data) from a public records service (e.g., secretary of state)…..media (e.g., video, images, audio, social media, etc.) from a media service…….use the 3rd party data to identify anomalies or potentially fraudulent transactions. (See, Para.19)).
extracting, by the computer system, information identifying entities associated with the set of content; and (Chamberlain, the provider computing system 104 can collect ….receive updates to the trading partner information from the ERP system 108, and can use the trading partner information to identify potential beneficiaries of payments.….when a new trading partner is added to the ERP system 108, the provider computing system 104 can identify the name, location or address, industry or business… can use the trading partner information to identify that the beneficiary information is correct when payments are made to the new trading partner (See, Para.18));
storing, by the computer system in a potential target database of a transaction service, one or more of the identified entities as potential targets; (Chamberlain, provider computing system 104 may use the 3rd party data to identify anomalies or potentially fraudulent transactions. For example, if a user or beneficiary has been recently dissolved, then any subsequent payments made by the user or made to the beneficiary may be identified as being an anomaly. (See, Para.19));
wherein the transaction service is configured to prevent users from making unauthorized user profile updates that match potential targets stored in the potential target database. (Chamberlain, the customer may respond to the notification by interacting with the user device to provide additional information or to indicate whether the anomaly is acceptable or unacceptable; the risk analysis circuit 244 may identify the rule as being anomalous, and may send a notification to the user to verify whether the rule was define by the user. If the user verifies that the rule is anomalous (See, Abstract; Para.14, 15 and 43)).
Claim 12:
Chamberlain teaches the following limitation:
wherein analyzing Internet locations to determine a set of content associated with potential payment transactions includes executing a machine learning model utilizing natural language processing. (Chamberlain, the risk analysis circuit 244 may analyze any suitable attributes that are available to or learned (e.g., via data mining or machine learning) by the provider computing system 104 as more transaction data is enriched or standardized. (See, Para. 36&39)).
Claim 13:
Chamberlain teaches the following limitation:
further comprising: determining if one of the identified entities is a user of the transaction service, as indicated in a user database of the transaction service; and responsive to determining that the one of the identified entities is a user of the transaction service, adding information from a corresponding profile stored in the user database to a corresponding entry the potential target database, wherein the information from the corresponding profile is usable to determine that another user requesting a profile update matches user of the transaction service having information stored in the potential target database. (Chamberlain, identify an anomaly associated with the electronic transaction, transmit a notification to the user device to cause display of data corresponding to the anomaly on the user device, receive a response from the user device indicating that one or more risks associated with the anomaly are acceptable, and update a profile of the user stored in a data store to change a classification of the user from a first classification to a second classification based on the response (See, Abstract; Para.18; Claim 1, 8-9)).
Claim 14:
Chamberlain teaches the following limitation:
wherein storing the one or more identified entities comprises storing one or more photographic images corresponding to the one or more identified entities, wherein the photographic images are usable to determine if a user requesting a profile update matches a potential target having information stored in the potential target database. (Chamberlain, provider computing system 104 may collect or otherwise receive public records data (e.g., entity, corporation, or other business data) from a public records service (e.g., secretary of state), news data from a news service, documents and other document-related data from a document service, media (e.g., video, images, audio, social media, etc.) from a media service. (See, Para.18-19)).
Claim 15:
Chamberlain teaches the following limitations:
A system, comprising: one or more processor units; memory storing program instructions executable by the one or more processor units to: store updates to a potential target database of potential targets for whom transactions may be spoofed via a transaction service using identity information of the potential targets; (Chamberlain, A computing system….identify an anomaly associated with the electronic transaction, transmit a notification to the user device to cause display of data corresponding to the anomaly on the user device, receive a response from the user device indicating that one or more risks associated with the anomaly (See, Abstract;Para.19));
maintain user profile information for a plurality of user accounts of the transaction service; (Chamberlain, improving dimensional scalability (such that different aspects of transactions may be analyzed for different users on the same data storage infrastructure on the same data storage infrastructure as an autonomous bill pay bot learns the relevant aspects through pattern mining and machine learning)(See, Abstract; Para. 14));
receive a request to update user profile information for a particular one of the plurality of user accounts; and, (Chamberlain, identify risks associated with an electronic transaction for payment…. the AI system can take additional actions depending on the severity of the false information, such as, for example, stopping payment, placing a hold on the customer's account, notifying authorities, flagging the account for addition review; the AI system is configured to proactively determine false information in a customer's profile ….the databases described herein may be data-type agnostic and configured to store different information for different users (See, Para.11-14)). 
in response to determining that information included in the request matches one of the potential targets in the potential target database, blocking the request. (Chamberlain, the customer may respond to the notification by interacting with the user device to provide additional information or to indicate whether the anomaly is acceptable or unacceptable; the risk analysis circuit 244 may identify the rule as being anomalous, and may send a notification to the user to verify whether the rule was define by the user. If the user verifies that the rule is anomalous (See, Abstract; Para. 14, 15 and 43)).
Claim 16:
Chamberlain teaches the following limitation:
wherein the memory stores instructions executable by the one or more processor units to scan and analyze Internet locations to identify potential targets to be stored in the potential target database. (Chamberlain, the provider computing system 104 may collect or otherwise receive public records data (e.g., entity, corporation, or other business data) from a public records service (e.g., secretary of state)…..media (e.g., video, images, audio, social media, etc.) from a media service…….use the 3rd party data to identify anomalies or potentially fraudulent transactions. ….if a user or beneficiary has been identified by news media outlets as being a fraudster or a bad actor, then any payments made by the user or made to the beneficiary may be identified as being potentially fraudulent. (See, Para.19)).
Claim 17:
Chamberlain teaches the following limitation:
wherein the instructions executable to scan and analyze Internet locations includes instructions that, when executed by the one or more processors, execute a machine learning model utilizing natural language processing. (Chamberlain, the risk analysis circuit 244 may analyze any suitable attributes that are available to or learned (e.g., via data mining or machine learning) by the provider computing system 104 as more transaction data is enriched or standardized. (See, Para. 36&39)). 
Claim 18:
Chamberlain teaches the following limitation:
wherein the instructions executable to scan and analyze Internet locations includes instructions that, when executed by the one or more processors, scan news articles appearing on one or more internet websites. (Chamberlain, the provider computing system 104 may collect or otherwise receive public records data (e.g., entity, corporation, or other business data) from a public records service (e.g., secretary of state), news data from a news service, documents and other document-related data from a document service, media (e.g., video, images, audio, social media, etc.) from a media service (See, Para. 17-19)). 
Claim 19:
Chamberlain teaches the following limitation:
wherein the memory stores instructions executable by the one or more processor units to determine if an entity identified as a potential target has a user account with the transaction service, and, responsive to determining that the potential target has a user account, copy user profile information corresponding to the user account to the potential target database. (Chamberlain, improving dimensional scalability (such that different aspects of transactions may be analyzed for different users on the same data storage infrastructure on the same data storage infrastructure as an autonomous bill pay bot learns the relevant aspects through pattern mining and machine learning)…the risk score of the customer may be dynamically calculated after being stored when the data is retrieved for analysis and/or transaction processing (See, Abstract; Para. 14));
Claim 20:
Chamberlain teaches the following limitation:
wherein the instructions executable to determine that information included in the request matches one of the potential targets in the potential target database includes instructions that, when executable by one or more of the processor units, generate a sample profile with the updated information, compare the sample profile with a profile of the potential target, and compare the sample profile with a previous profile of a user submitting the request. (Chamberlain, the risk analysis circuit 244 may determine that a plurality of user profiles have been created, adjusted, or edited by a computing device of an employee within a short amount of time, which does not conform to normal provider institution activities……the dashboard 300 may visually display or otherwise indicate historical behavior patterns for the user so that the user can compare the anomalous attributes of the pending transaction with attributes from historical transaction. (See, Para.43-47)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is the following:
Phillips (U.S. Patent No. US -10552637-B1 ) “Method and system for protecting user information in an overlay management system”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H MUSTAFA whose telephone number is (571) 270-7978.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693